      Case 1:19-cv-00056-H Document 5 Filed 06/24/19                       Page 1 of 2 PageID 38


                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                             ABILENE DIVISION

     WENDY HERRERA

Plaintiff
                                                                 1:19-cv-56
v.
                                                               Civil Action No.
 UHG I LLC
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,




provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
     UHG I LLC does not have a parent corporation and no publicly traded company
     owns more than 10% of UHG I LLC's stock.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

      Wendy Herrera and The Wood Firm, PLLC
                 Case 1:19-cv-00056-H Document 5 Filed 06/24/19                        Page 2 of 2 PageID 39



                                                              Date:                June 24, 2019
                                                              Signature:            s/ Brendan H. Little
                                                              Print Name:             Brendan H. Little
                                                              Bar Number:            NY 4548004
                                                              Address:             50 Fountain Plaza, Suite 1700
                                                              City, State, Zip:    Buffalo, NY 14202
                                                              Telephone:           716-853-5100
                                                              Fax:                 716-853-5199
                                                              E-Mail:               blittle@lippes.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
